DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered. The rejection for claims 17-20 under 35 U.S.C. 101 has been withdrawn in response to the argument.

Allowable Subject Matter
Claims 1-3, 5-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, LeeKong (US 2019/0139444 A1) teaches an interactive, educational cooking experience. The embodiments may display a cooking interface that includes various ingredients, kitchen appliances, cookware, and kitchen utensils that may be manipulated by a user. A number of instructions relating to one or more steps of a selected recipe may also be displayed via the cooking interface, such that the user may attempt to follow the instructions by interacting with the displayed items.
However, the closest prior art of record does not disclose “receiving, by a computing device, an initial position for a timer in an augmented reality environment and an association of a context object with the timer, the position of the timer being fixed with respect to a position of the context object such that the position of the timer moves with the context object when the context object is moved; receiving, by the computing device, access control information regarding the timer from a user generating the timer, the access control information including information specifying one or more other users permitted to view the timer, one or more other users permitted to edit the timer, one or more other users permitted to delete the timer, and one or more other users permitted to change the access control information regarding the timer; setting, by the computing device, an expiration condition for the timer, the expiration condition being one of provided by the user generating the timer and derived based on crowdsourced information from feedback provided by a plurality of users” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 9 and 17.
Dependent claims 2-3, 5-8 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 10-16 are allowable as they depend from an allowable base independent claim 9.
Dependent claims 18-20 are allowable as they depend from an allowable base independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674